James R. Cooper, Judge. The appellant was denied Federal Supplemental Compensation Benefits on a finding that he had been discharged from his last work for misconduct and that he had not met the federal employment criteria necessary to render himself eligible. From that decision, comes this appeal. In August, 1981, the appellant was discharged by Reynolds Metals Company for misconduct. He filed for unemployment compensation benefits and was found to be disqualified because of the discharge for misconduct. He did not appeal that ruling which was mailed October 19, 1981. The appellant also filed a grievance, and, in March, 1982, the grievance officer found that he had been wrongfully discharged. He was ordered to be reinstated with full back pay and no loss in seniority. The settlement as to back wages covered the period from August 21, 1981 through January 18, 1982. January 18, 1982, was the date on which the appellant would have been laid off, based on his seniority. It is undisputed that he performed no work from August 21, 1981 through the date of the hearing on the supplemental benefits, October 20, 1982. In April, 1982, the appellant filed for, and received, several weeks of regular unemployment compensation benefits. He then filed for extended benefits and supplemental benefits under Ark. Stat. Ann. § 81-1124 (Supp. 1983). He was denied supplemental benefits on a finding that he had not satisfied the requirement that he be employed so as to remove the disqualification. Arkansas Statutes Annotated § 81-1106 (b) (1) (Supp. 1983) provides that a worker who is discharged for misconduct may satisfy the penalty disqualification by work, or by not working and claiming benefits, or by a combination of the two for a period of eight weeks. Arkansas Statutes Annotated § 81-1124 (k) (8) (Supp. 1983), however, provides that a worker discharged for misconduct can only satisfy the penalty disqualification by employment as far as extended benefits are concerned. Based on these two statutes, the agency awarded the appellant regular benefits, apparently finding that he had satisfied the disqualification by completing the eight weeks of claiming.1 The Board of Review, however, denied supplemental benefits. The appellant argues that, because the grievance officer determined that he was wrongfully discharged, and because he was ordered reinstated with full back pay and seniority, through January 18,1982 (when he would have been laid off anyway) the discharge for misconduct as of August 19,1981, upheld by the Agency October 19, 1981, was erased. We find no merit to this argument. First, the determination by the grievance officer that the appellant was not discharged for misconduct is not determinative of whether, for unemployment compensation purposes, he was discharged for misconduct. There is a final order, not appealed from, holding that the appellant was discharged for misconduct. Secondly, the appellant was not laid off at Reynolds. Because of his seniority he would have been laid off on January 18,1982, had he been working, because of a general slowdown in production. That is the reason for the use of the January 18,1982 date for the purpose of calculating the back wages to which the appellant was entitled. Therefore, since, for unemployment compensation purposes, the appellant was discharged for misconduct rather than being laid off, the disqualification under Ark. Stat. Ann. § 81-1106 (b) (1) (Supp. 1983) stands unless the appellant has satisfied it by meeting the employment requirement of Ark. Stat. Ann. § 81-1124 (k) (8) (Supp. 1983). The appellant does not claim that he has actually worked since his discharge, nor does he claim that his award of back wages satisfied the employment requirement of Ark. Stat. Ann. § 81-1124 (k) (8) (Supp. 1983), although the appellee does address that issue. Although the findings of fact by the Board of Review are confusing, particularly with reference to the discharge, reinstatement, and alleged layoff, we find substantial evidence to support the Board’s denial of supplemental benefits. We are required to affirm the Board’s decision if we find it to be supported by substantial evidence. Terry Dairy Products, Inc. v. Cash, 224 Ark. 576, 275 S.W.2d 12 (1955). Further, we find that the Board has correctly applied the law to the facts of this case. Affirmed. Mayfield, J., agrees. Corbin, J., concurs.   The determination that the appellant was eligible for regular benefits is not included in this record, but it is undisputed that he did draw regular benefits for several weeks.